DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Appropriate correction is requested.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Dirksen et al. (20010053489 A1, herein after referred to Dirksen-489) in view of Dirksen et al. (20050117148 A1, herein after referred to Dirksen-148).
Regarding claim 1, Dirksen-489. discloses (see Fig. 1) a method for determining a mechanical deviation on a displacement path of a zoom optical unit (see paragraph [0087] discloses: a focus error detection system for determining a deviation between the focal or image plane of the projection lens system PL and the surface of the photoresist layer PR on the substrate W, a focus error detection system for determining a deviation between the focal or image plane of the projection lens system PL and the surface of the photoresist layer PR on the substrate W), wherein the zoom optical unit (PL) is arranged in a beam path (b-b’)between an object to be recorded (LA) and an image sensor (PR), and wherein the method comprises the following steps:
introducing an optical marking (MA) into the beam path (b-b”) at a position of the beam path that is situated between the object to be recorded and the zoom optical unit as a result of which the optical marking passes the zoom optical unit and is subsequently imaged on an image (W); 
detecting and determining a position of the optical marking in the image of the optical marking (see paragraph [0087]); and 
comparing the determined position of the detected optical marking with a reference position of the optical marking in order to determine the mechanical deviation on the displacement path of the zoom optical unit (paragraph [0087] further discloses a measuring systems are parts of servo systems which comprise electronic signal-processing and control circuits and drivers, or actuators, with which the position and 
Dirksen-489 do not state the sensor is an electronic image sensor.
Dirksen-148 discloses semiconductor radiation sensor (see paragraph [0145]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use electronics image sensor as disclosed by Dirksen-148 with the device of Dirksen-489 for the purpose of determining an aberration (see paragraph [0148]).

Regarding claim 2, Dirksen-489. discloses (see Fig. 1)  the optical marking is formed by a light modified by an imageable mark (mask MA, see paragraph [0105]) or by a light beam (projection beam PB, see paragraph [0106]).
 
Regarding claim 6, Dirksen-489 a method for correcting a displacement error of an image recorded using an image sensor (see paragraph [0087]), wherein the displacement error is caused by a mechanical deviation on a displacement path of a zoom optical unit (PL), and wherein the method comprises the following steps:
determining the mechanical deviation on the displacement path of the zoom optical unit using a method as claimed in claim 1 (as in stated in claim 1 above); and selecting a region of the image to be corrected according to the mechanical deviation determined previously (paragraph [0087] further discloses correction of focusing inherently discloses correction of error due to deviation of lens and region of mask).

Regarding claim 7, Dirksen-489 a method further includes the mechanical deviation on the displacement path of the zoom optical unit is determined continuously while the object to be recorded is recorded (see paragraph [0092] discloses “a deviation may be corrected by moving, for example, the lens system and the substrate with respect to each other in the Z direction or by moving one or more lens elements of the projection lens system in the Z direction”). 

Regarding claim 8, Dirksen-489. discloses (see Fig. 1) An electronic image recording apparatus for recording an image of an object comprising:   
Image sensor (PR is a photo resist which is developed by image of a mask is considered as image sensor),
a zoom optical unit (PL), which is arranged in a beam path (b-b’) between the object to be recorded (LA) and the image sensor (PR); and 
a marking means (MA) for introducing an optical marking into the beam path at a position of the beam path that is situated between the object to be recorded and the zoom optical unit. 
Dirksen-489 do not state the sensor is an electronic image sensor.
Dirksen-148 discloses semiconductor radiation sensor (see paragraph [0145]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use electronics image sensor as disclosed by Dirksen-148 with the device of Dirksen-489 for the purpose of determining an aberration (see paragraph [0148]).
Regarding claim 9, Dirksen-489 discloses (see Fig. 1) the image recording apparatus comprises an image processing unit (see paragraph [0051]) that is embodied to carry out a method as claimed in claim 1 (claim 1 discloses the method).

Regarding claim 10, Dirksen-489 discloses (see Fig. 1) the marking means comprises a partly transmissive splitter element (MA, mask is transmissive element splitting portion of light by blocking light and transmitting other portion)  , which is arranged at the position of the beam path that is situated between the object to be recorded and the zoom optical unit (MA is within PB-B-B’ light beam) . 

Regarding claim 11, Dirksen-489 it comprises a reflected light illumination source (LA-RE, see paragraph [0086]), wherein the marking means comprises an imageable mark (MA, mask is imageable mark), which is arranged in a beam path between the reflected light illumination source and the partly transmissive splitter element(MA is within PB-B-B’ light beam). 

Regarding claim 14, Dirksen-489 discloses (see Fig. 1) the marking means comprises a laser light source (LA-RE, see paragraph [0086]) which is directed on the partly transmissive splitter element (MA). 

Regarding claim 15, Dirksen-489 discloses (see Fig. 1) the apparatus furthermore comprises a marking sensor (PR) for receiving the light that has passed through the zoom optical unit (PL) and that includes the optical marking.

Allowable Subject Matter
Claim 3 is allowed.
As to claim 3, although the prior art teaches examples of electronic image recording apparatus, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 12-13, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the entire structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Claims 4-5 depends on claim 3 and allowed for the same reason.

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 12-13, although the prior art teaches examples of electronic image recording apparatus, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 12-13, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including the entire structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        July 17, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872